HARALSON, J.
Roth these cases were submitted together, the indictment in the first being for the forgery of an order on John Rattle, purporting to be signed by L. W. Swint, on the 7th August, 1902, to let defendant have one dollar and a half’s worth (of goods) to he charged to said Swint; and the second, by the same drawer, dated the 23d of August, 1902, on said Battle, to let defendant have- one pair of shoes and ten cents worth of tobacco, to be charged to said Swint. The evidence and hill of exceptions in each case are the same, and the two causes, submitted together are to be here tried, the decision in one case to control the other.
*71-■ Tlie prosecutor. Battle, being examined as a witness for tlie State, was asked by the solicitor whether or not the defendant presented any other order on or about the 20th August, 1902. The defendant objected. Before passing on the objection, the court asked the Avitness questions AA’hich elicited the statement from him, that-the order of August 20th, to which the objection applied, Avas in the same handwriting as the orders set out in the two indictments;'that it Avas addressed to the same person, Battle, and purported to be signed by the same party as the other orders [) in-ported to be signed by. The court, thereupon, overruled the objection, but stated that the order could not be considered by the jury, to sIioav the guilt of the defendant as to the other orders, but they could consider it, Avitli all the other eAddence, as it may or not tend to shed light on the intent or motive of the defendant as to the tAVO orders set out in the several indictments. In this ruling the court committed no error, as aatis held on a similar question in McDonald v. The State, 83 Ala. 46; Williams v. The State, 126 Ala. 51.
\yhen L. W. SAAdnt, the party Avhose name purports to have been signed to these orders, was being examined, the defendant on his cross-examination asked him: “Did not the defendant in his intercourse Avith you, address you by your given name, Lee?” “Do not the negroes in the neighborhood call you by your given name, Lee?” which questions the court on objection of the State, Avould not allow ansAvered. What relevancy the answers tó these questions, if the Avitness had answered them affirmatively, had to any issue in the cause, is difficult to conceive, nor has it been attempted to be shown.
No error appearing, the judgments are affirmed.